Citation Nr: 0602736	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  01-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for a cervical 
spine disability, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1997.

This matter comes before comes before the Board of Veterans' 
Appeals (Board) from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., that awarded service connection and a 20 
percent rating for a cervical spine disability (herniated 
nucleus pulposus with unresolved radiculopathy), effective 
July 1, 1997.  In July 1999, the veteran relocated to 
Florida, and his case was accordingly transferred to the St. 
Petersburg, Florida, RO.  By an April 2000 rating decision, 
the St. Petersburg RO increased his disability rating from 20 
to 40 percent, effective July 1, 1997.  In December 2002, the 
Board undertook additional development of the evidence as to 
this issue pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation that was later invalidated.  See Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In May 2003, and July 2004, the Board remanded 
the claim for further development.  As the 40-percent 
evaluation is less than the maximum available rating, the 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim has been obtained.

2.  The veteran's service-connected cervical spine disability 
(herniated nucleus pulposus at C5-C6) with degenerative disc 
disease is manifested by moderate limitation of motion, 
tenderness, and muscle spasm, and recurring attacks of severe 
intervertebral disc syndrome, with little intermittent 
relief, but has not been productive of any incapacitating 
episodes within the past 12 months. 

3.  The veteran's service-connected cervical spine disability 
(herniated nucleus pulposus) is manifested by neurological 
manifestations approximating no more than mild incomplete 
paralysis of the upper radicular nerve (the fifth and sixth 
cervicals).




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's cervical spine disability have not been met 
since July 1, 1997, the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002 and 
2003), 5243 (2005).  

2.  The criteria for a 20 percent rating for the chronic 
neurological manifestations of the veteran's service-
connected cervical spine disability have been met since July 
1, 1997, the effective date of service connection.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, DC 8510 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
this case the veteran timely appealed the rating initially 
assigned for this disability on the original grant of service 
connection.  The Board must therefore consider entitlement to 
"staged ratings" for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

The veteran has been service-connected for his cervical spine 
disability at a level of 40 percent since July 1, 1997.  He 
seeks a higher rating.  The Board therefore turns to the 
appropriate criteria.

The regulations for rating disabilities of the spine were 
twice revised, effective September 23, 2002; and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); 
68 Fed. Reg. 51454 (Aug. 27, 2003).  The Court has held that 
where the law or regulations governing a claim are changed 
while the claim is pending, the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, that 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has 
determined that the amended rating criteria can be applied 
only for periods from and after the effective date of the 
regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00 (Apr. 10, 2000).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The 
Board's following decision results in no prejudice to the 
veteran in terms of lack of notice of the regulatory 
revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board has evaluated the veteran's cervical spine disorder 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2005).  

Prior to September 26, 2003, a 20 percent rating was 
warranted for moderate limitation of motion of the cervical 
spine, and a 30 percent rating was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5290 (2002).

Prior to September 23, 2002, intervertebral disc syndrome 
warranted a 20 percent rating when it was moderate, with 
recurrent attacks.  A 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
when the intervertebral disc syndrome was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).  Since this rating code contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 10 percent rating was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A rating of 20 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A rating of 40 percent was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of least four weeks but less than six weeks during the past 
12 months.  Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  See infra.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5243 (intervertebral disc syndrome).  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5242, 5243 (2005).
 
The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:
 
Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2005).
 
When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).     

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The veteran's cervical spine disability in this case has been 
rated as 40 percent disabling under DC 5293, which 
contemplates severe intervertebral disc syndrome.  Under the 
old schedular criteria, this represented more than the 
maximum schedular rating available for limitation of cervical 
spine motion (DC 5290).  Therefore, DC 5290 cannot serve as 
the basis for an increased rating in this case.  A higher 60 
percent rating available under DC 5293 requires pronounced 
intervertebral disc syndrome (IDS) with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293 (2002).  The Board notes that in this case it has not 
been contended or shown that the veteran has residuals of a 
fracture of the vertebra (DC 5285), complete bony fixation of 
the spine (DC 5286), or ankylosis of the cervical spine (DC 
5287).  Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in the instant case.

In evaluating whether DC 5293 would entitle the veteran to a 
higher rating, the Board notes that the evidence for 
consideration includes service medical records and VA 
examination reports and clinic records from December 1998 to 
March 2005, showing symptoms and assessments of radiculopathy 
(pain and numbness) radiating into the right upper extremity.  
This radiculopathy was first noted in a December 1998 
neurological evaluation, where neck rotation to the right 
produced pain at the right elbow.  The diagnosis of the 
veteran's condition was herniated nucleus pulposus of C5-C6, 
with unresolved radiculopathy, and chronic right-sided pain.  
A November 1999 MRI showed right paracentral herniated 
nucleus pulposus which "appear[ed] to be producing subtle 
posterior displacement of the corresponding transversing 
nerve root."  Pain radiating into the right upper extremity 
is regularly noted in subsequent treatment records through 
August 2003, particularly on use of the right hand.  The 
Board notes that recent treatment records, however, 
demonstrate fewer complaints regarding radiculopathy.  

A December 1998 report of VA examination shows that sensation 
in the upper extremities was normal and symmetrical to light 
touch, pin prick, vibration, joint position sense, 
proprioception, and cold.  On VA examination in March 2003, 
sensation to touch and pinprick was variable in the right 
upper extremity; there appeared to be some areas of decreased 
sensation to touch and pin prick, mild in nature.  

On VA examination in December 1998, the veteran was noted to 
have marginal weakness (strength reduced by approximately 
25%) of the C5-C8 muscle groups in the right neck, shoulder, 
and arm, consistent with unresolved, possibly intermittent, 
cord compression.  A treatment record dated in late September 
1999 shows that the left upper extremity strength was 5/5.  
The examiner did not specifically address the strength of the 
right upper extremity, but noted that the veteran had 
"weakness" secondary to cervical strain.  On VA examination 
in March 2003, the veteran was noted to have equal muscle 
tone and strength in the upper extremities, bilaterally.  The 
grasp in both hands was within normal limits, and the veteran 
was able to oppose the fingers with the thumb, bilaterally.  
He was also able to make a good fist with both hands.  No 
significant muscle atrophy was noted in the upper 
extremities.  A treatment record dated in March 2005 shows 
that the veteran was taking a muscle relaxer for his neck.  
He complained of no symptoms aside from pain and stiffness; 
he denied numbness or weakness of the arm at that time.

The findings in the medical records dating from December 1998 
to March 2005  support a conclusion that the veteran did have 
radiculopathy, but not persistently of a pronounced degree.  
The veteran's sensation and strength in the right upper 
extremity was only marginally decreased, and recently, the 
veteran appears to have fewer complaints regarding 
radiculopathy.  Thus, with resolution of doubt in the 
veteran's favor, the Board concludes that the neurological 
manifestations of the veteran's service-connected cervical 
spine disability more nearly approximate severe IDS, with 
recurring attacks and intermittent relief, which would 
support the assignment of a 40 percent rating, but no higher, 
under the criteria of DC 5293, in effect before September 
2002.

The code relating to IDS was amended, effective September 23, 
2002.  After September 23, 2002, and prior to September 26, 
2003, IDS could be rated either on the basis of the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations, 
along with evaluations for all other disabilities, whichever 
method resulted in the higher evaluation.  38 C.F.R. § 4.71a, 
DC 5243 (2003 and 2004).  Under this code, a 60 percent 
rating is warranted where the evidence reveals incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Incapacitating episodes were defined as 
requiring bed rest prescribed by a physician and treatment by 
a physician.  Here, the veteran was not prescribed bed rest 
by a physician in the past year.

A September 2003 revision to the IDS code stated that IDS 
(pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

For purposes of evaluation under DC 5243, "[c]hronic 
orthopedic and neurological manifestations" means orthopedic 
and neurological signs and symptoms resulting from IDS that 
are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 
5243, Note 1 (2003-04).  Orthopedic disabilities are rated 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Similarly, neurological 
disabilities are rated separately using criteria for the most 
appropriate neurological diagnostic code or codes.  Id., at 
Note 2.

The Board finds that there is no evidence of incapacitating 
episodes as defined under DC 5293 or the General Rating 
Formula for Diseases and Injuries of the Spine (in effect 
from September 23, 2002, to September 26, 2003, and from 
September 26, 2003, through the present, respectively).  
Therefore, it is necessary to determine whether the veteran 
may be entitled to a higher rating if chronic orthopedic and 
neurological manifestations are evaluated separately and 
combined with all other disabilities.

Turning first to the orthopedic manifestations, December 1998 
report of VA examination shows "normal" flexion and 
extension, with rotation to the right reduced by 30 degrees, 
due to pain.  These measurements would warrant a rating of 20 
percent under the general rating formula.  A September 1999 
VA treatment record shows that the veteran had flexion and 
extension "within full limits," 50 percent right rotation, 
75 percent left rotation, and 75 percent side bending, which 
would similarly warrant a rating of 20 percent under the 
general rating formula.  On VA examination in March 2003, the 
veteran had forward flexion to 30 degrees, extension to 20 
degrees, left and right lateral bending to 35 degrees, and 
bilateral rotation to 45 degrees, with pain, which would 
similarly warrant a rating of 20 percent under the general 
rating formula.  The requirements for a higher rating under 
the general rating formula - forward flexion of the cervical 
spine to 15 degrees, or favorable ankylosis of the cervical 
spine, unfavorable ankylosis of the entire cervical spine, or 
favorable or unfavorable ankylosis of the entire spine - are 
not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2005).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2005).

The veteran has already been assigned a disability rating of 
40 percent for IDS under the rating criteria in effect prior 
to September 2002.  The Board finds that the criteria for a 
rating greater than 40 percent for the spine disability are 
not met under any of the spinal rating criteria applicable.  
The question before the Board, then, is whether the veteran 
is entitled to a separate rating for his neurological 
manifestations.  

The Board finds that the veteran's right upper extremity 
radiculopathy, shown repeatedly throughout the record, may be 
rated under the provisions of 38 C.F.R. Part 4, DC 5810, as 
analogous to impairment of the upper radicular nerve (5th and 
6th cervicals).  Complete paralysis of the upper radicular 
group (fifth and sixth cervicals), with all shoulder and 
elbow movements lost or severely affected, hand and wrist 
movements not affected, warrants a 70 percent rating for the 
major extremity and a 60 percent rating for the minor 
extremity.  Incomplete paralysis is evaluated as follows:  
for severe incomplete paralysis, 50 percent for the major 
extremity, and 40 percent for the minor extremity is 
warranted; for moderate incomplete paralysis, 40 percent for 
the major extremity and 30 percent for the minor extremity is 
warranted; and for mild incomplete paralysis, 20 percent is 
warranted for either extremity.  38 C.F.R. § 4.124a, DC 8510.

The evidence in this case indicates that the veteran is right 
handed.  As the veteran experiences radiculopathy in the 
upper right extremity, the Board will apply the criteria 
applicable to the major extremity.

In this case, though the veteran has described his 
radiculopathy symptoms of the right upper extremity as 
recurrent, the Board finds that the objective medical 
evidence shows them to be more intermittent in nature.  
Examination of the right upper extremity has consistently 
demonstrated decreased sensation.  However, minimal weakness 
has only been definitively demonstrated on one occasion.  The 
Board finds that the veteran's right upper extremity 
radiculopathy symptoms are primarily sensory in nature and 
compatible with an incomplete paralysis of the upper 
radicular nerve (5th and 6th cervicals) that is mild in 
degree.  Accordingly, the Board finds that the veteran is 
entitled to a separate 20 percent rating for the neurological 
manifestations of right upper extremity radiculopathy under 
DC 8510.  The Board finds no evidence of organic changes, 
such as muscle atrophy, trophic changes, etc., that would 
warrant a higher rating.

The Board finds that, under the new criteria, the veteran 
could be rated as 20 percent disabled for his chronic 
orthopedic manifestations of moderate limitation of motion of 
the cervical spine, and as 20 percent disabled for his 
chronic neurological manifestations of right upper extremity 
radiculopathy.  

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's cervical spine 
disability warrant no more than a 40 percent rating at any 
time since the original grant of service connection.  The 
Board also finds that the neurological manifestations of the 
veteran's cervical spine disability warrant no more than a 20 
percent rating at any time since the original grant of 
service connection.  Fenderson, supra.  As the preponderance 
of the evidence is against the claim for an increased rating 
for a cervical spine disability, the "benefit-of-the-doubt" 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  An extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board is required to consider 
whether to refer the veteran's claim to the Director of 
Compensation and Pension Service for such extraschedular 
consideration.  38 C.F.R. § 3.321(b).

In this case, the 40 percent schedular rating contemplates 
loss of working time due to exacerbations of disability.  
38 C.F.R. § 4.1 (2005).  There is no evidence that his 
cervical spine disability is in any way clinically unusual.  
Additionally, there also is no evidence of hospitalization 
for a cervical spine disability in the recent past.  The 
Board is unable to identify any factor consistent with an 
exceptional or unusual disability picture.  Accordingly, the 
Board finds that referral for extraschedular evaluation is 
not warranted for the veteran's cervical spine disability.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2001, 
October 2001, August 2003, and July 2004; rating decisions in 
June 1999, and April 2000; a statement of the case in October 
2001; and supplemental statements of the case in June 2003, 
and September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Thus, VA has satisfied its duty to notify the 
appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

An initial rating higher than 40 percent for a cervical spine 
disability is denied.

A 20 percent rating for neurological manifestations of the 
cervical spine disability is granted, subject to the laws and 
regulations governing the disbursement of benefits.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


